Citation Nr: 1431487	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14- 05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1966.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2. The Veteran experienced acoustic trauma in service.  

3. Symptoms of bilateral hearing loss have been continuous since service.

4.  The Veteran's tinnitus had its onset in service and is associated with the bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal.  Therefore, no further discussion of VA's duties to notify and assist is necessary.  

B. Law and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran was diagnosed with bilateral sensorineural hearing loss during authorized VA examination in January 2013.  Hearing loss, sensorineural in nature, has been determined by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a Veteran served ninety days or more of active service, certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; 38 C.F.R. § 3 303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when:  (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He has submitted statements describing his in-service noise exposure and his belief that his in-service noise exposure caused his current bilateral hearing loss and tinnitus.  

In a lay statement dated March 2012, the Veteran reported exposure to noise from pistol, rifle, machine gun, grenade launcher, and rocket launcher fire during annual qualification exercises.  He also reported that while stationed in Okinawa, he was in artillery supply and was in close proximity to various Howser weapons, and did not have ear protection at any time.  The Veteran also reported he had experienced tinnitus for several years at that time.  In a March 2013 lay statement, the Veteran reported that while on the rifle range in boot camp at Camp Pendleton he shot .30 and .50-caliber machine guns and a .45-caliber pistol.  He stated that while in Okinawa he was in Battalion Supply and fired .105 and .155 Howitzer guns and shot the .155 Howitzer while on Fuji and Japan.  Finally, he stated that he shot M-130 and M-14 rifles, all without ear protection.  

The Veteran's DD Form 214 shows that he served from March 1961 to October 1966 as a supply administrative soldier in the United States Marine Corps (military occupational specialty (MOS) number 3041).  Service treatment records (STRs) include February 1961 enlistment, February 1965 extension of enlistment and September 1966 separation examinations showing that the Veteran's hearing was 15/15 on whispered voice testing.  STRs do not include audiometric data. 

A history of tinnitus was noted during VA treatment in November 2010 (the Veteran reported "ringing in the ears, going on for years") and was included in the physician's impression at that time.

During authorized VA audiological examination in January 2013, the examiner stated that the STRs "contained three hearing evaluations but all are whisper tests, which are not a valid assessment of frequency specific hearing loss and cannot rule out high frequency hearing loss."  The Board acknowledges that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 10-12 (March 18, 2010).  The Veteran's pure tone thresholds, in decibels, were as follows during January 2013 testing:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
40
LEFT
10
10
15
40
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The audiologist diagnosed bilateral sensorineural hearing loss.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  During the January 2013 VA examination, the Veteran reported recurrent tinnitus.  He described it as constant, bilateral, ringing tinnitus that began during service.  

C. Service Connection for Bilateral Hearing Loss

The Board finds that the Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes that meets the criteria of 38 C.F.R. § 3.385.  As noted above, the January 2013 VA audiometric data indicates that the Veteran has bilateral sensorineural hearing loss.  The Veteran has reported exposure to noise from various weaponry and artillery, and VA has stated that "[s]ome exposure to hazardous [in-service] occupational noise is conceded."  (See February 2014 Statement of the Case).

The Board finds that the Veteran has made credible statements that hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service (in the context of the demonstrated in-service acoustic trauma and current diagnosis) are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

D. Service Connection for Tinnitus

With respect to his tinnitus disability, the Veteran contends that he has experienced tinnitus since active service.  In a lay statement dated March 2012, the Veteran reported exposure to noise from pistol, rifle, machine gun, grenade launcher, and rocket launcher fire during annual qualification exercises and that while stationed in Okinawa, he was in artillery supply and was in close proximity to various Howser weapons, and did not have ear protection at any time.  He stated that he had experienced tinnitus for several years at that time.  

Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  During January 2013 VA audiological evaluation the Veteran reported that he had constant, bilateral ringing tinnitus that began during service and the examiner stated "tinnitus caused by acoustic trauma usually occurs secondary to hearing loss."  

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence shows that a current disability of bilateral tinnitus exists.  The Veteran has made credible statements that bilateral tinnitus had its onset in service.  There is also the January 2013 VA examiner's statement that tinnitus caused by acoustic trauma (which the Veteran experienced during service) is usually secondary to hearing loss-which, in this decision, the Board has found to be service connected.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus as secondary to the Veteran's service-connected bilateral sensorineural hearing loss disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


